DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  A copy of JP S57114839 has not been provided.  A reference which appears to be irrelevant (JP S596942 “A Preparation of Amorphous Thin Film Element”) appears to have been mistakenly provided. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roller or other support means per claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9, 11-12, 15-17, 19, 21-23, 27-28, 30, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, it is unclear what applicant is intending to claim by translational movement.  It appears the device operates by vertical movement, however translational movement may be horizontal or vertical.  The metes and bounds of the claim cannot be ascertained.
With regard to claim 4, it is unclear what applicant is referencing with by the elongate support members.  Elongate support members are discussed in the summary of the invention, however not 
Claim 11 recites the limitation "the upper hinge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites the limitation "the upper facing grilles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 23, the claim is dependent upon claim 9 which states the lateral arms comprise triangular shaped hinge plates (fig. 1).  Claim 23 then defines the lateral arms as adjustable struts (fig. 12).  According to the specification, this appears to be two different embodiments.  It is unclear how the lateral arm may comprise triangular hinge plate and adjustable struts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 21, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Entreprise Bourdin & Chausse (FR 1535655).
With regard to claim 1, Chausse discloses a trench shoring apparatus (figs. 1-3), comprising: first and second side panels (4; fig. 1) connected in a parallel spaced-apart configuration by a connecting rod (8/9/10) pivotally connected to one end of one or more pairs of lateral arms (12), the other opposite end of the one or more pairs of lateral arms being hingedly connected to the side panels (fig. 1), wherein translational movement of the connecting rod (extending 10) in a direction parallel to the side panels causes the spaced-apart panels to move between retracted and extended parallel spaced-apart configurations (fig. 1; line 93-100 of translation).
	With regard to claim 4, Chausse further discloses wherein the first and second side panels are planar (fig. 1) and each having an inner and outer surface (fig. 1); wherein the outer surfaces of the first and second side panels abut with the excavated sides of the trench when in use (fig. 1); and wherein the inner surfaces of the first and second side panels are each connected to a plurality of elongate support members (15) positioned from the top to the bottom of the side panels (fig. 1).
	With regard to claim 7, Chausse further discloses the retracted configuration has a lateral dimension which is less than the width of the trench into which the apparatus is inserted when in use and which is less than the width of the extended configuration (fig. 1; line 93-100 of translation).
	With regard to claim 21, Chausse further discloses retrofittable extension boards or shims being placed on the outer surfaces of the side plates to further extend the lateral dimensions of the apparatus (multiple boards; fig. 3).
	With regard to claim 34, Chausse further discloses coupling a sling (2) adjacent the connecting rod of the trench shoring apparatus according to claim 1 (fig. 1); hoisting the apparatus thereby causing the spaced-apart panels to move to the retracted spaced-apart configuration (fig. 1); lowering the retracted apparatus into the excavated trench (fig. 1) ; and pushing the connecting rod downwards such that the side panels splay apart into the extended spaced-apart configuration to abut against the side walls of the excavated trench (fig. 1; line 93-100 of translation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entreprise Bourdin & Chausse (FR 1535655) in view of Kundel, Sr. (2010/0034597).
	With regard to claim 5, Chausse discloses the invention substantially as claimed however is silent regarding the elongate support members are each secured to the inner surfaces of the first and second side panels using threaded fasteners which are received through apertures formed in the side panels and in the support members.
	Kundel discloses a trench shoring apparatus wherein the elongate support members (16) are each secured to the inner surfaces of the first and second side panels (12/14) using threaded fasteners (40/44/46; para 0030) which are received through apertures formed in the side panels and in the support members (fig. 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chausse and utilize the threaded fasteners as taught by Kundel since such a modification would have merely required interchanging two known connection methods, yielding a predictable result, and an artisan of ordinary skill would have had a reasonable expectation of success.

	Kundel discloses the elongated support members are generally square cross section with a pair of panels disposed on either side thereof (fig 8; flanges extending).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chausse and utilize an elongated support members with a pair of panels disposed on either side thereof as taught by Kundel in order to further distribute the load across the panels.

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entreprise Bourdin & Chausse (FR 1535655) in view of Foley et al. (2018/0209114).
	With regard to claim 32, Chausse discloses the invention substantially as claimed however is silent regarding connectors which meet with appropriate fasteners on groundmats.
	Foley discloses a trench shoring apparatus which comprises connectors (apertures 312 around panels) which meet with appropriate fasteners on ground mats (fig. 30; apertures may be utilized to connect to anything at bottom).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chausse and utilize connectors as taught by Foley in order to allow the device to be connected to various elements based on the design conditions at hand.

Allowable Subject Matter
Claims 9, 11, 12, 15, 16, 17, 19, 22, 23, 27-28, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the objected to claim(s).  Trench shoring devices are known such as those taught by Chausee, Kundel,  and Foley. However, the cited prior art lacks the later arms the form the moving hinge connection to be triangular hinge plates as well as the hinge plates securing a grille as required by the claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
01/15/2022